Citation Nr: 1760169	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for shin splints.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to September 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran subsequently relocated and jurisdiction of the claims file was transferred to the RO in Baltimore, Maryland.

In November 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of that proceeding is of record.

The issue(s) of service connection for a bilateral knee disability, and for shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's recurrent headaches had their onset during service.  

2.  The Veteran's recurrent PFB had its onset during service.  





CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, a headache disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2.  Resolving all doubt in the Veteran's favor, PFB was incurred in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

In this case, the Veteran's service treatment records (STRs) show that he began complaining of recurrent headaches during service.  See, e.g., January 1999 Report of Medical History, and December 2001 treatment record.  A January 2001 treatment record appears to attribute headaches of one week's duration to acute sinusitis, but sinusitis was not indicated at other points during service.  

In addition, the STRs show that the Veteran was treated for PFB in April and December 1980, March 1982, March, April and May 1983, and had a permanent profile for PFB during service in June 1983.  See also, July 1984 Report of Medical Examination and December 1987 dermatology clinic note.  

There is no indication in the record that either of these conditions pre-existed service.  

The Veteran served on active duty for 26 years and he retired in September 2002.  In December 2008 the Veteran filed his initial claim of service connection for headaches and PFB.  The claims were denied on the basis of no continuity of symptoms since service and the Veteran was not afforded VA examinations to obtain nexus opinions.  

Notably, however, at his November 2016 Board hearing, the Veteran testified that he began suffering from headaches during service, and continues to suffer from the same type of headache since service.  Hearing Transcript, pp. 27-28.  He testified that the type of headaches that began during service currently come once every two to three months.  He self medicates with Advil, and has to rest or take a break at the onset of the headache.  Hearing Transcript, pp. 10-11.  

Similarly, the Veteran testified that his PFB, which began during service, continues to recur.  He testified that it is usually worse in the summer months.  Hearing Transcript, pp. 25-26.  

The Veteran also testified that he probably should have sought treatment in service more often than he actually did, but he felt that he could not do so because of the military culture and because he served in leadership positions and did not want to come across as weak.  Hearing Transcript, pp. 6-7.

Significantly, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran has provided competent and credible testimony regarding his PFB flare-ups, as well as the type and frequency of his headaches.  The STRs show that the Veteran was first diagnosed with headaches and PFB during service; and, the Veteran is competent to report that he currently suffers from the same type of headaches that he had in service as well as flare-ups of his diagnosed PFB.  In other words, the Veteran has reported contemporaneous medical diagnoses that are capable of lay observation, and which are consistent with the findings in the STRs.  The Veteran is reporting the exact same type of headaches that had their onset in service, and the exact PFB symptoms that had their onset during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Finally, there is no reason to doubt the Veteran's credibility in this regard.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Accordingly, and with resolution of all doubt in favor of the Veteran, the criteria for entitlement to service connection for a headache disability and for PFB have been met, and service connection is warranted.  


ORDER

Service connection for recurrent headaches is granted.  

Service connection for PFB is granted.  


REMAND

The Veteran also seeks service connection for a bilateral knee disability and for shin splints.  

A review of the STRs shows that the Veteran was treated for sore shins in March 1985.  At that time he indicated that the soreness had been ongoing for a year.  The assessment was shin splints.  The Veteran was treated for bilateral anterior compartment syndrome of each knee in January 1987.  He was treated for right knee pain during service in January 1995.  The assessment was shin splints.  The Veteran was treated for persistent left knee pain in March and April 1994.  A retirement physical examination notes a diagnosis of shin splints secondary to overuse.  

Following service discharge, the Veteran sought treatment for right knee pain in October 2003.  November 2016 x-rays show mild osteoarthritic changes, bilaterally.  

Currently, however, it is not clear whether the Veteran's current knee disability is related to service; and, it is not clear whether the Veteran has a chronic shin disability, and if so, whether it is related to the in-service shin splints.  These are medical questions not capable of lay observation.  Accordingly, a VA examination is necessary to decide these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination conducted by an appropriate medical provider to determine the nature and likely etiology of the Veteran's bilateral knee disabilities and shin splints.  The entire record must be reviewed by the examiner, including the STRs, the November 2016 hearing transcript, and the private medical records received in November 2016 showing x-ray evidence of bilateral knee osteoarthritis.  All necessary tests should be conducted.

Based on the examination results and the review of the entire claims folder, the examiner should provide an opinion as to whether any current shin splints and/or knee disabilities, at least as likely as not (a probability of 50 percent or greater) began in or are related to an injury or disease incurred during active service.  

Please provide a complete explanation for the opinion.

2.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claims of service connection for a bilateral knee disability and shin splints.  If any benefit sought on appeal remains denied, provide the appellant with an Supplemental Statement of the Case, and an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


